I concur in the result reached in the principal opinion. In City of Springfield v. Clouse this court held that Section 29, Article I of the Constitution of 1945 does not apply to public employees, not because of a doctrine of [558] statutory construction as held in the principal opinion, which doctrine in my view cannot be employed to nullify a provision of a bill of rights, but because the very purpose of Section 29, Article I makes it legally impossible of application to public employees.
The principal opinion in this case deals with Rule 23, Section 342 only on the issues involved in this case. Under the general police powers of the state, the Board of Public Commissioners are empowered in their discretion to forbid members of the police department to join a union.
However, I gravely doubt that Rule 23, Section 342 could be upheld in its entirety. It seems to be so broad as to place unreasonable restrictions on the rights of members of the police department as citizens to meet and to join organizations, the purpose of which would not be inconsistent with proper police discipline or inimical to public welfare.